Title: From George Washington to Major General William Heath, 10 April 1777
From: Washington, George
To: Heath, William



Dear Sir
Morris Town April 10th 1777

I have, within these few days, received an application from the honorable Messrs Sever and Cushing, for arms and blankets, for the use of the Massachusetts regiments, destined for Ticonderoga. Surely those troops are not, at this day, to begin their march, for that post! And sorry I am to observe, that nothing now will content that government, but the new arms lately arrived there, which will be greatly wanted for troops, that cannot otherwise be provided, when I have abundant reason to believe, that no State upon the Continent has it so much in her power to furnish these articles, as that of Massachusetts-Bay. Indeed, I am informed, that arms and other military stores are hoarding up, in that government, which makes everything of the kind exceedingly difficult to be had for Continental use, and has the appearance of a separate provision.
That no delay however may happen, I have informed those Gentlemen, that you would be instructed to issue orders, for such a number of arms, as shall appear to you absolutely necessary; and this power I now give you, requesting at the same time, that it may be used with a regard to the general good. The means of procuring them, through other channels, should still be persued.
With respect to the blankets, The Clothier General, to whom I have written, must direct, as I do not care to interfere in his department.
These Gentlemen have also written to me concerning some powder, due from the Continent to the State of Massachusetts, about fifteen tons, they say. I really thought, this demand had been satisfied long ago, out of the 75 tons taken nearly at this time last year. If it has not, I have no objection to returning what has been had for the use of the army, but with respect to that lent to the armed vessels, if it happened since my departure from Boston, I can give no order, as it is not within my department, but comes properly before that of the marine. You must therefore discriminate; and as I think General Ward was instructed to repay the powder, borrowed from the Massachusetts-Bay, I wish you to inquire of him and the Commissary of Stores, by what means it was neglected.
Let me have the names of the several Colonels commanding the 15 regiments, from the state of Massachusetts. Mention them in their order of seniority, and whether the regiments are numbered from the

rank of the officers commanding them, or not: Also inform me, which regiments come this way and which go to Ticonderoga. If it does not break in upon any disposition already made, I would have Glover and Patterson come forward with the eight regiments to Peeks-Kill.
The Brigade Majors, for these new corps, are not to be appointed ’till there is duty for them to perform: Then, if the Brigadiers will make choice of officers properly qualified, I will confirm them in office; if they do not, I shall exert the powers given me by Congress, “to appoint all officers, under the rank of Brigadier,” to put in such as are; as I will not have any Gentleman introduced from Family-connexions or local attachments, to the prejudice of the service. Of this you will please, without loss of time, to give each Brigadier of your state, notice. They will excuse me for this intimation, which may imply a reflection, when I add, that some very improper choices were made last year, and when it is evident to every Gentleman in the smallest degree acquainted with service, that nothing can contribute more to order and regularity, in an army, than having Brigade-Majors of knowledge, activity and diligence.
I cannot conclude, without again urging you, in explicit and positive terms, to hasten the troops to the several posts assigned them. The delay in marching may prove as fatal as not inlisting the men. We have every reason from information and observation, to believe that General Howe is upon the point of taking the field; and the troops, with which he is to be opposed, are yet in their respective States. I am, Sir, Your most obedient servant,

Go: Washington

